Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Hanover Home Health Care, LLC,
Petitioner,
v.
Centers for Medicare and Medicaid Services.
Docket No. C-13-264
Decision No. CR2823

Date: June 12, 2013

DECISION

The Centers for Medicare and Medicaid Services (CMS) denied the application of
Hanover Home Health Care, LLC, Petitioner, for enrollment in the Medicare program as
a home health agency (HHA). Petitioner appealed. For the reasons stated below, I affirm
the determination to deny Petitioner’s enrollment.

I. Background and Procedural History

On May 3, 2010, Petitioner submitted a Medicare enrollment application (CMS Form
855A) to CGS Administrators, LLC (CGS), a CMS contractor. CMS Exhibit (Ex.) 1. In
a June 29, 2010 letter, CGS informed Petitioner that it was recommending approval of
Petitioner’s application, but advised Petitioner that it could still take “6 to 9 months (or
longer) for [Petitioner] to obtain its billing number.” CMS Ex. 2. Apparently the
enrollment process lasted significantly longer than nine months. On June 7, 2012, CGS
sent a letter to Petitioner stating that “[i]n order to proceed with the enrollment process,
[CGS] must verify that the initial reserve operating funds that were calculated during the
review of [Petitioner’s] CMS-85[5]A application are still available.” CMS Ex. 4, at 1.
The capitalization amount that CMS determined would satisfy the initial reserve
operating funds requirement was $39,939.00. CMS Ex. 4, at 2. CGS included with the
letter an Information Request Attachment (Attachment). The Attachment listed the
documentation that Petitioner was required to submit to confirm the availability of
sufficient initial reserve operating funds. CMS Ex. 4, at 2. The Attachment also stated
that “[a]t least half of the [initial reserve operating] funds must be the HHA’s own funds;
the rest may be borrowed, including a line of credit, from an unrelated lender.” CMS Ex.
4, at 2. The June 7, 2012 letter advised that all required information confirming the
availability of funds must be received by July 6, 2012. CMS Ex. 4, at 1. According to
the letter, if Petitioner failed “to furnish adequate proof of capitalization by submitting
the requested information within 30 days from the date of this letter, [CGS’s] previous
approval recommendation will be revised and the State and the CMS Regional Office
will be notified that [Petitioner’s] enrollment in the Medicare program is now denied.”
CMS Ex. 4, at 1.

On July 3, 2012, Petitioner faxed CGS a letter from Essex Bank dated June 26, 2012,
approving a line of credit for Petitioner in the amount of $40,000. CMS Ex. 6;
Petitioner’s Request for Hearing (RFH), Supporting Documents at 9, 17-18. However,
Petitioner did not submit any information regarding non-borrowed funds. Petitioner did
not submit a current bank statement or an attestation that at least 50% of the initial
reserve operating funds were Petitioner’s own funds, as requested by CGS in the
Attachment to the June 7, 2012 letter. On July 19, 2012, CMS denied Petitioner’s
Medicare enrollment application based on Petitioner’s failure to meet the initial
capitalization requirements of 42 C.F.R. § 489.28(a). CMS Ex. 3.

On August 10, 2012, Petitioner requested reconsideration and submitted proof that
Petitioner met the initial reserve operating funds requirement. Petitioners Exhibits (P.
Exs.) 1, 3. On October 22, 2012, CMS issued an unfavorable reconsidered determination
stating that Petitioner had not submitted proper initial reserve operating funds
documentation in the 30-day time period provided. CMS Ex. 5.

Petitioner timely filed an RFH and supporting documents with the Departmental Appeals
Board, Civil Remedies Division. In response to my January 7, 2013 Acknowledgment
and Pre-hearing Order (Order), CMS filed a Motion for Summary Judgment and
supporting brief (CMS Br.) and six proposed exhibits. Petitioner also filed a Motion for
Summary Judgment (P. Br.) and four proposed exhibits. Because neither party objected
to any of the proposed exhibits, I admit CMS Exs. | through 6 and P. Exs. 1 through 4
into the record. Further, because neither party proposed any witnesses, I will issue this
decision based on the written record. See Order § 11.

II. Discussion

An HHA is a “provider” under the Medicare program. 42 C.F.R. § 400.202. In order to
be a “provider,” individuals and entities must enroll and meet certain criteria to receive
billing privileges. Jd. §§ 424.505, 424.510. One requirement is that an HHA have
sufficient “initial reserve operating funds.” Jd. § 424.510(d)(9). This means an HHA
must “have available sufficient funds . . . at the time of application submission and at all
times during the enrollment process up to the expiration of the 3-month period following
the conveyance of Medicare billing privileges ... .” Jd. § 489.28(a). CMS determines
the amount of initial reserve operating funds. Jd. § 489.28(b), (c). An HHA seeking
Medicare enrollment must be able to provide proof that it meets the initial reserve
operating funds requirement within 30 days of a request from CMS or one of its
contractors. Id. § 424.530(a)(8). The regulations indicate the type of documented proof
that is acceptable and, significantly, that 50 percent of the required initial reserve
operating funds must be non-borrowed funds. Jd. § 489.28(d). The remainder of the
initial reserve operating funds may be secured through borrowing or a line of credit from
an unrelated lender. Id. § 489.28(d),(e),(f).

A. Issue

Whether CMS has a legal basis to deny Petitioner’s enrollment as an HHA provider in
the Medicare program based on Petitioner’s failure to timely submit information
pertaining to its initial reserve operating funds. See id. § 424.530(a)(8).

B. Findings of Fact, Conclusions of Law, and Analysis’

I. Between June 7, 2012, and July 7, 2012, Petitioner only submitted to
CGS a letter indicating that Petitioner had a line of credit of $40,000,
as proof that it had initial reserve operating funds in the amount of
$39,939.00.

CGS stated in its June 7, 2012 letter that Petitioner must provide documented proof of
capitalization in the amount of $39,939.00 by July 6, 2013.” CMS Ex. 4. The
Attachment included with the June 7, 2012 letter from CGS specifies acceptable proof.
CMS Ex. 4, at 2. In response, Petitioner submitted a letter dated June 26, 2012, from
Essex Bank indicating that Petitioner received a $40,000 revolving line of credit. CMS
Ex. 6; RFH, Supporting Documents at 9. Petitioner submitted no further documentation
to CGS in advance of the July 7, 2012 deadline.

' My findings of fact and conclusions of law are set forth in italics and bold font.

> Petitioner must provide proof that it meets the initial reserve operating funds
requirement within 30 days of CGS’s letter. See 42 C.F.R. § 424.530(a)(8). Thirty days
from the June 7, 2012 letter requesting such proof was July 7, 2012, a Saturday. Thus,
CGS apparently required Petitioner to submit all documented proof within 29 days.
However, it is undisputed that Petitioner did not submit all required proof until August
10, 2012, well after the 30-day time period had expired. P. Exs. 1-3.
Petitioner’s owner states that on June 6, 2012, she spoke with a CGS representative who
told her that she needed additional funds. RFH, Supporting Documents at 1. Based on
that conversation, Petitioner’s owner set up two accounts at her bank, one of non-
borrowed personal savings in the amount of $20,000 and another line of credit in the
amount of $20,000. RFH, Supporting Documents at 1. However, Petitioner has provided
no proof that these accounts were in existence by July 7, 2012, or that Petitioner provided
proof of these accounts to CGS within 30 days of the request for such proof.>

2. CMS has a legal basis to deny Petitioner’s enrollment in the Medicare
program as an HHA because Petitioner was not able to provide
documented proof to CGS that it met the initial reserve operating
funds requirement within 30 days of CGS’s request for such proof.

Petitioner does not dispute the facts as recited above and Petitioner has not provided any
evidence showing that it provided proof that it met the initial reserve operating funds
requirement within 30 days of CGS’s June 7, 2012 request. Petitioner’s proof of a
$40,000 line of credit did not prove it was sufficiently capitalized. 42 C.F.R. § 489.28(d),
(e), (f). Petitioner did not provide a bank statement or an attestation that at least 50% of
Petitioner’s initial reserve operating funds were non-borrowed funds by July 7, 2012. Id.
§ 489.28(d). Petitioner may have met the initial reserve operating funds requirement on
August 10, 2012. P. Exs. 1-3. However, this documentation was not timely submitted
and does not show that Petitioner met the initial reserve operating fund requirement by
July 7, 2012. Therefore, Petitioner did not provide sufficient proof to satisfy the initial
reserve operating funds requirement within 30 days. Id. § 424.530(a)(8).

CMS may deny enrollment to an HHA that does not provide proof that it meets the initial
reserve funds requirement within the 30-day time period. Jd. § 424.530(a)(8); see also id.
§ 489.28(g)(1). I must sustain CMS’s denial determination if a legal basis exists for that
determination. See Letantia Bussell, DAB No. 2196, at 10, 13 (2008). Based on the
evidence of record, I conclude that CMS has established a legal basis for its
determination because Petitioner failed to submit the documented proof requested by a
CMS contractor within 30 days.* 42 C.F.R. § 424.530(a)(8).

> The only document that might be from the relevant period, dated June 30, 2012, does
not support Petitioner’s assertion concerning the funds in Petitioner’s bank account.
RFH, Supporting Documents at 15.

* A CGS employee apparently advised Petitioner to submit a corrective action plan
(CAP) by August 10, 2012. P. Br. at 1. This is consistent with the denial notice CGS
issued on July 11, 2012, and with the fact that Petitioner appears to have submitted proof
of corrective action by August 10, 2012. P. Exs. 1-3; RFH, Supporting Documents at 9.
In fact, Petitioner expressly refers to her request for reconsideration (P. Ex. 1) as a CAP
and that she filed evidence of her corrective action (P. Ex. 3). P. Br. at 1. However, it is
III. Conclusion

CMS provided evidence, which is undisputed, that Petitioner did not timely submit
sufficient documentation relating to its initial reserve operating funds. I conclude based
on the evidence of record that CMS had a legal basis to deny Petitioner’s enrollment
under 42 C.F.R. § 424.530(a)(8). Therefore, CMS’s denial of Petitioner’s enrollment in
the Medicare program is affirmed.

/s/
Scott Anderson
Administrative Law Judge

understandable why CMS interpreted Petitioner’s August 10, 2012 submission as a
request for reconsideration because Petitioner asks for reconsideration in the first
sentence of its letter. P. Ex. 1. My jurisdiction in this case is limited to reviewing CMS’s
determination on reconsideration to deny Petitioner’s enrollment application. See

42 C.F.R. §§ 405.809, 498.3(b)(17) 498.5(1). However, in the interest of justice, CMS
should review Petitioner’s August 10, 2012 submission to determine whether Petitioner’s
pro se reconsideration request should have been construed as a timely filed CAP.
